Citation Nr: 0336700	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  01-07 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Propriety of the rating reduction for service-connected post-
traumatic stress disorder from 100 percent to 70 percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel  


INTRODUCTION

The veteran served on active duty from August 1966 to January 
1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2000 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.  

Pursuant to 38 U.S.C.A. §§ 7101(c) and 7107(c), I have been 
designated by the Chairman of the Board of Veterans' Appeals 
as an acting Veterans Law Judge to conduct the hearing on 
appeal, which was held in June 2003, and to make the final 
determination of the claim.  At the hearing the veteran 
submitted additional evidence and waived initial 
consideration of the evidence by the RO. 


FINDING OF FACT

The rating reduction for post-traumatic stress disorder to 70 
percent was improper because the RO failed to consider 
whether material improvement in the veteran's mental 
condition was attained under the ordinary conditions of life, 
i.e., while working or seeking work, as required by 
regulation.  


CONCLUSION OF LAW

Since the rating reduction was improper, the 100 percent 
disability rating for post-traumatic stress disorder is 
restored, effective from January 1, 2001, the date of the 
reduction.  38 C.F.R. §§ 3.343(a), 3.344(a) and (c) (2003). 




REASONS AND BASES 

VCAA

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted, codified in part at 38 U.S.C.A. §§ 5103, 
5103A.  In August 2001, the RO sent the veteran a letter, 
addressing the VCAA.  In light of the favorable disposition 
of the matter before the Board, further compliance with the 
VCAA, as to the enhanced duties to notify and to assist the 
veteran in developing the information and evidence necessary 
to substantiate the claim, is not necessary.  

Factual and Procedural Background

Reports of a VA psychiatric examination, a social and 
industrial survey, and psychological testing, conducted in 
1995, disclose that the veteran had been working for six 
months.  Prior to that, he had a different job, but worked 
only part-time.  The pertinent diagnosis was severe post-
traumatic stress disorder (PTSD).  The examiner commented 
that the veteran had severe to extreme occupational 
impairment and he assigned a GAF score of 41-50, equating to 
serious impairment in social and occupational functioning.

In an April 1996 rating decision, on the basis of 1995 VA 
reports, the RO increased the disability rating for service-
connected PTSD from 10 percent to 100 percent, effective from 
December 1991.   

On VA examination in November 1997, the veteran reported that 
he had been unemployed since 1996 and that he always had had 
difficulty maintaining a job.  The diagnosis was severe PTSD 
and the GAF score was 55, equating to moderate difficulty in 
social and occupational functioning.  

In a December 1997 rating decision, considering the findings 
of the November 1997 VA examination, the RO continued the 100 
percent rating for PTSD.

On VA examination in July 2000, the veteran reported that he 
had been on a new job for three days, having quit his 
previous job in February 2000 because it involved heavy 
equipment and the smell of diesel fuel that reminded him of 
Vietnam.  The examiner commented that the veteran continued 
to have moderate to severe occupational and social 
dysfunction.  The diagnosis was PTSD and the GAF score was 
55.  

On the basis of the July 2000 VA examination, the RO prepared 
a rating proposing the reduction of the disability rating for 
PTSD from 100 percent to 50 percent.  In the proposed rating, 
the RO cited the rating criteria for both a 50 percent rating 
and a 70 percent rating.  The RO notified the veteran of the 
proposed rating reduction in an August 2000 letter, noting 
"some improvement in your PTSD."  The notice included the 
opportunity for a predetermination hearing at the veteran's 
request and that he had 60 days to present additional 
evidence to show that the rating should not be reduced.  

In September 2000, the veteran submitted additional argument 
and evidence.  The additional evidence consisted of a 
September 2000 VA mental health note, disclosing that the 
veteran had lost his previous job but was now working at a 
lower paying job.  According to the report, the veteran had 
increased levels of anxiety and irritability with frequent 
outbursts of anger with his family and at work.  The 
pertinent diagnosis was PTSD.  The psychiatrist, who saw the 
veteran, assigned a GAF score of 45. 

In an October 2000 rating decision, after considering all the 
evidence of record and because a preponderance of the 
evidence was against the claim, the RO found that the 
veteran's symptoms warranted a reduction to 70 percent, 
effective January 1, 2001.  In its decision, the RO referred 
to the December 1997 rating action, continuing the 100 
percent rating, noting that the veteran's PTSD had improved. 
Notice of the final rating action was dated November 6, 2000, 
and referred to "improvement" in PTSD.  



After the issue of the final rating action, additional 
evidence, consisting of VA mental health records, show that 
between August 1999 and November 2000 the veteran was seen 
almost on a monthly basis.  From August 1999 to June 2000, 
the GAF scores were 51.  In October 2000, a GAF score of 45 
was reported.  

In the August 2001 statement of the case, in the pertinent 
laws section, the RO cited 38 C.F.R. §§ 3.343 and 3.344.  In 
the Reasons and Bases section, the analysis consisted of the 
reiteration of the finding in the October 2000 rating 
decision, that is, the veteran's symptoms warranted a 
reduction to 70 percent. 

In June 2001, the veteran reported that he was not employed 
and that he last worked in November 2000. 

VA mental health records from December 2000 to November 2001 
show that the veteran was seen about once every two months 
for PTSD. 

On VA examination in March 2002, the veteran reported working 
since October 2001 and that he had difficulty maintaining 
employment since July 2000.  The examiner commented that the 
veteran's PTSD symptomatology caused serious occupational 
impairment as evidenced by his inability to maintain 
employment and when he was able to maintain employment it was 
under special circumstances.  The diagnosis was PTSD and the 
examiner assigned a GAF score of 49. 

VA mental health records from December 2002 to February 2003 
show that the veteran was seen twice for PTSD symptoms.  In 
February 2003, a GAF score of 40 was reported. 

In June 2003, the veteran testified that he resigned from his 
job in June 2003 because he felt that he was losing control.  
His representative argued that the veteran was having 
increased difficulty at work because his supervisor, who had 
given the veteran special consideration because of the 
veteran's PTSD, was no longer there.  The veteran stated that 
now his daily activities consist of taking care 


of the house while his wife is at work.  He indicated that he 
was socially isolated except for his family, that he is on a 
lot of medication to control his PTSD symptoms, and that he 
receives outpatient treatment for PTSD. 

Applicable Law 

The circumstances under which a rating reduction can occur 
are specifically limited by VA regulations. 

A schedular total disability rating will not be reduced, in 
the absence of clear error, without examination showing 
material improvement in the physical or mental condition.  An 
examination report showing material improvement must be 
evaluated in conjunction with all the facts of record, and 
consideration must be given particularly to whether the 
veteran attained improvement under the ordinary conditions of 
life, i.e., while working or actively seeking work.  
38 C.F.R. § 3.343(a). 

Further, 38 C.F.R. § 3.344(a) and (c) provide, in relevant 
part, that ratings on account of diseases subject to 
temporary or episodic improvement, e.g., psychoneurotic 
reaction, will not be reduced on any one examination, except 
in those instances where all the evidence of record clearly 
warrants the conclusion that sustained improvement has been 
demonstrated.  These provisions apply to ratings, which have 
continued for long periods at the same level, that is, 5 
years or more, as is the case here. 

Read together, §§ 3.343 and 3.344 provide that, unless all 
the evidence of record establishes that a veteran's condition 
has undergone sustained material improvement, a total 
disability rating that has existed for five years or more may 
not be reduced on any one examination.  

Furthermore, when evaluating medical examinations showing 
material improvement, a finding of "material improvement" 
must be supported with a 


comparison of the previous (the last examination on which 
payments were continued) and the current physical or mental 
condition.  Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 
(1992). 

Analysis

The veteran argues that the rating reduction was not in 
accordance with the provisions of 38 C.F.R. §§ 3.343, 3.344.

In the October 2000 rating decision, the RO stated it had 
considered all the evidence of record, however, by its terms, 
the rating decision, which reduced the rating from 100 
percent to 70 percent was based solely upon the examination 
conducted in July 2000.  There was no discussion of the 
findings of the prior medical examinations or of the 
veteran's occupational history.  Therefore, the bare 
conclusionary statement that all the evidence of record had 
been considered does not satisfy the requirement that the 
evaluation of material improvement must be made in 
conjunction with all the facts of record.  38 C.F.R. 
§ 3.343(a).  

Moreover, as proscribed by §§ 3.343(a) and 3.344(a), a total 
disability rating cannot be reduced on the basis of a single 
examination unless all the evidence of record establishes 
that the veteran's condition has undergone sustained material 
improvement.  

Except for reference to "some improvement" in PTSD in the 
notification of the proposed rating reduction and the 
reference to "improvement" in PTSD in the notification of 
the final rating action, there was no specific finding in the 
rating decision that the veteran's mental condition had 
actually improved.  Although there was reference to 
improvement in PTSD in 1997, the facts supporting the 
conclusion were not identified and there was no explanation 
as to what extent, if any, this was related to the findings 
of the July 2000 VA examination.  Again there was no 
reference in the rating decision to prior examinations or to 
the veteran's occupational history to determine whether the 
mental condition had undergone material improvement on the 
basis the July 2000 VA examination. 

In the absence of a review of the full medical-occupational 
history and a finding of material improvement attained under 
the ordinary conditions of life, as opposed to "some" 
improvement, the rating reduction was flawed as it failed to 
comply with the provisions of 38 C.F.R. §§ 3.343 and 3.344.  
By failing to comply with the pertinent regulatory 
provisions, the rating reduction was void ab initio as not in 
accordance with law and the 100 percent rating is restored 
effective from the date of the reduction, January 1, 2001. 


ORDER

Since the reduction of the 100 percent rating for PTSD was 
improper, restoration of the 100 percent rating is granted, 
effective from January 1, 2001. 


____________________________________________
	K. J. ALIBRANDO 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



